Citation Nr: 0705516	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-00 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for impotence due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for impotence.

In June 2005, the Board remanded this case for additional 
development.  When the case came back before the Board in 
January 2006, it was again remanded for additional 
development.  That development has been completed to the 
extent possible, and the case returned to the Board for 
further consideration of the veteran's appeal.


FINDING OF FACT

The veteran's claimed impotence is not causally related to 
active service, to include herbicide exposure.


CONCLUSION OF LAW

Impotence was not incurred in or aggravated by service, 
including as a result of herbicide exposure.  38 U.S.C.A. §§ 
1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) [the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect].

In this case, in December 2002, February 2003, March and 
August 2004, and May 2006 letters, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  The May 2006 letter 
also provided the veteran with notice regarding the 
requirements listed in Dingess, supra.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA treatment and 
examination reports, and lay statements.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R.
 § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003).  The United States Court of Appeals 
for the Federal Circuit has held, however, that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

In this case, the veteran essentially contends that his 
claimed impotence began in service, perhaps as a result of 
exposure to Agent Orange, and that it persists to this day.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

As will be explained below, the Board finds that a 
presumptive grant of service connection for impotence as a 
result of herbicide exposure cannot be established as a 
matter of law.  In addition, the preponderance of medical 
evidence in this case is against an allowance of service 
connection under direct theory of entitlement.

Service personnel records show that the veteran was stationed 
at Tan Son Nhut Airbase in the Republic of Vietnam in May 
1969.  So, exposure to herbicide is presumed under 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, the list for diseases subject 
to a presumptive grant of service connection does not include 
impotence.  See  38 C.F.R. § 3.309(e).  Therefore, even 
though the veteran is presumed to have been exposed to 
herbicide while serving in the Republic of Vietnam, his 
claimed condition can not be legally presumed to have been 
caused by herbicide exposure.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003).  So a grant of service connection is 
not warranted under this framework.

Regardless of the fact that entitlement to a legal 
presumption of service connection is not warranted for 
impotence, the Board must also consider direct service 
connection when evaluating the veteran's claim.  Combee, 
supra.  Under this approach, however, a grant of service 
connection is still not warranted.  The competent medical 
evidence shows that the veteran did have numerous problems 
pertaining to his penis and genitourinary systems during 
service.  However, while the veteran still complains of 
impotency, the competent medical evidence does not show that 
the veteran currently suffers from impotency beyond that 
which is attributable to age or that any such claimed 
condition is related to military service, to include as 
secondary to herbicide exposure.

Service medical records are significant for numerous 
treatments of penile and genitourinary conditions.  In 
addition, service medical records show the veteran had a 
positive psychiatric history.  Outpatient records from June 
1965 note urethral discharge and a possible gonorrheal 
infection.  A February 1966 urine culture noted Gram-positive 
rods.  Notes from May 1966 indicate pain in testicles and 
both sides of the veteran's groin area.  The examiner 
attributed this to strain during intercourse.  In June 1966, 
the veteran reported for treatment of a rash on the head of 
his penis.  In October 1966, the veteran complained of groin 
itching and was found to have possible "crabs."  Physical 
examination report from this time also noted encrusting on 
the head of the veteran's penis.

In September 1967, the veteran underwent psychiatric 
counseling while confined in a military stockade on an absent 
without leave charge.  Complaints included nervousness, 
insomnia and anorexia.  He stated that he had been depressed 
and irritable since receiving a letter from his mother that 
urged him to come home.  He was found to be depressed, but 
otherwise normal.

Complaints of genitourinary problems resumed in October 1968 
service medical records.  He complained of bilateral 
testicular pain and was diagnosed with prostate congestion.  
In December 1968, the veteran was treated for penile ulcers.  
He was diagnosed with probable granuloma inguinale.  After 
the penile lesion failed to respond to dermatology 
treatments, the veteran was admitted for treatment of this 
condition for 12 days.  Physical findings at this time 
indicated the veteran's penis was swollen in the distal third 
and had ulcerations at the coronal area of the glans penis.  
These ulcers were scarred and crusted, surrounded by erythema 
and induration.  Upon discharge, the condition was noted to 
be largely resolved, with minimal erythema and induration and 
some residual scarring to the right inguinal node.  
Antibiotics were prescribed.

A February 1969 service "discharge" examination report 
includes an attached note stating that the veteran had 
nervous problems of a personal nature that were characterized 
as controlled.  All other conditions were denied, but the 
attached report of history by the veteran was positive for VD 
and nervous trouble.

Service medical records from May 1969 indicate the veteran's 
right testicle was 2 times larger than his left, but 
otherwise no abnormalities were noted.  In June 1969 the 
veteran was again treated for a swollen right testicle.  He 
was diagnosed with epididymitis and orchitis.  Notes from 
this month also indicate the veteran's left testicle was 
quite small, but no disease was found.  Continued treatment 
for this condition, as well as a visit with the chaplain, is 
noted in records from June and July 1969.  Other notes from 
this time indicate the veteran contended his penis was 
shrinking.  Urology clinic records from August 1969 note a 
normal right testicle and an atrophied left testicle, of 
unknown duration.  The veteran could get an erection at that 
time.  No organic disease was found and the physician 
reported a significant psychosomatic problem since 1965.  The 
veteran was found to be pre-occupied with the prospect of 
sexual failure following the aforementioned infectious 
process, which had cleared.  The evaluating physician 
confirmed the psychosomatic diagnosis and explained that the 
veteran will not be able to function until he stops focusing 
on his problem.  In November 1969 the veteran sought 
outpatient treatment, complaining of green ejaculate.  
Objective findings were negative and the veteran's 
psychosomatic diagnosis was again listed.  In a February 1970 
service medical record for a urology consultation to address 
the veteran's complaints of impotence, no urology treatment 
was recommended and psychiatric help was suggested.  The 
veteran's March 1970 discharge examination notes a January 
1969 gonorrheal infection with no complications or sequalae.

These records of treatment are evidence of an in-service 
incurrence or aggravation of a disease or injury.  See 
Hickson 12 Vet. App. at 253 (1999).  Not only do they show 
infectious disease process affecting the veteran's penis, 
testes, and genital area, but they also include medical 
evidence that the veteran was having some psychiatric 
difficulty that was associated with the residuals of thereof.  
Even so, the Board notes that the veteran's discharge 
examination was negative for complaints or indications of 
impotence, for which the veteran now seeks service 
connection.

While the veteran has established that he had penis and 
genitourinary condition during service, a grant of service 
connection also requires that he has a current condition and 
medical evidence relating that current condition to service.  
Id.  In that regard, the evidence of record is decidedly 
against the veteran's claim.

Many years elapsed before the veterans first post service 
complaints of impotence.  A VA psychiatric examination report 
from April 2003 notes a diagnosis of post traumatic stress 
disorder (PTSD).  The veteran reported having six children 
and a close relationship with a daughter, and there is no 
evidence that these children were not conceived through 
normal sexual intercourse.  So this is evidence of normal 
sexual function following service.  No mention of impotence 
was made in the report, including upon mental status 
assessments.  In so far as it relates to adjudication of the 
current claim, the Board notes that service connection has 
been established for PTSD.  In addition, service connection 
has been established for prostatitis.

At a VA urology examination the same month, the veteran 
complained of impotence.  The appearance of this complaint in 
the examination report represents the first post-service 
medical evidence of a claimed impotence condition.  The fact 
that this record appears 33 years following the veteran's 
military service suggests a distant relationship, at best, 
between the veteran's current complaints and what happened 
during service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.).

Turning to the substance of the April 2003 VA urology 
examination, the veteran reported that while he is able to 
have intercourse and achieve orgasms, he can only maintain a 
partial erection with partial tumescence.  He also reported 
headaches following sexual intercourse.  Physical examination 
was significant for a right testicle that was markedly larger 
than the left.  The veteran's phallus was characterized as 
normal, with no evidence of lesions.  The report of this 
examination concludes by noting that the veteran's impotence 
may or may not be related to his PTSD.  It does not appear 
this examiner was attempting to render an etiological opinion 
in this statement.  In any case,  In Obert v. Brown, 5 Vet. 
App. 30 (1993), the Court held that a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  See 
also Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. 
West, 11 Vet. App. 420 (1998); Bloom v. West, 12 Vet. App. 
185 (1999) (by using the term "could," without supporting 
clinical data or other rationale, a medical opinion simply is 
too speculative in order to provide the degree of certainty 
required for medical nexus evidence).  The examiner further 
noted that there is no obvious etiology for the veteran's 
claimed impotence unless it relates to the left testicular 
atrophy and right testicular hypertrophy.  However, the 
examiner did not render an opinion on whether this is the 
case.  In conclusion, the examiner found no relationship 
between service and the veteran's current erectile 
dysfunction complaints, apart from what has been discussed.  
So this etiological opinion carries little probative weight 
in establishing a claim for impotence.  However, it is 
significant that the veteran was not diagnosed with impotence 
at this time.

One year later, in April 2004, the veteran was accorded a 
second examination to address his complaint of impotence.  
The veteran reported smoking two packs of cigarettes per day, 
but denied a history of sexually transmitted disease.  The 
denial of sexually transmitted diseases was noted twice by 
the examiner and the veteran also denied any medical history 
of procedures involving his penis.  He reported bladder 
problems at this time, but said he has never been 
catheterized.  Historically, the veteran indicated that he 
had erection problems during service in the Republic of 
Vietnam.  Currently, the veteran reported he could only 
achieve semi-rigid erections manually, but did not have 
morning or nighttime erections.  The veteran reported desire 
and libido and that he had a willing partner.  He complained, 
however, that attempts to use Viagra produced undesired 
effects.  His penis was described as uncircumcised, with 
vitiligo.  His testicles were described as bilaterally 
descended, but with atrophy on the left.  Because of the 
veteran's reported history, the examiner opined that it was 
unlikely psychological problems played a role in the 
veteran's complained erectile dysfunction.  She noted the 
etiology of the complained condition could not be determined, 
but Agent Orange could not be ruled out.  She diagnosed the 
veteran as having a "history of erectile dysfunction."  
However, the claims file was not reviewed and it appears that 
his opinion was based on information supplied by the veteran 
himself regarding the events in service.  For this reason, 
the Board places little weight of probative value on this 
opinion.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  So again, there is no 
competent medical evidence of a current diagnosis or 
etiological link to service for the veteran's claimed 
condition.

An April 2004 VA psychiatric examination lists erectile 
dysfunction on Axis III of the veteran's assessment.  
However, again, this was based on the veteran's report of 
history.  Id.  Also, the claims file was not reviewed and the 
veteran was noted to be vague with his symptoms, needing 
direction for specificity.

In July 2005, a third VA examination was accorded the veteran 
for his claimed impotence condition.  While the claims file 
was not reviewed, the veteran provided some service records 
that documented one visit for erectile dysfunction.  He 
complained of progressive loss of erectile function since 
service.  He again indicated he can have sexual intercourse, 
but only with partial tumescence.  The report characterized 
the veteran as a "heavy smoker" and the veteran opined that 
his smoking, or efforts to quit, contributes to his 
complained erectile dysfunction.  This report seems to 
concede a diagnosis of erectile dysfunction.  However, it was 
again based largely on the veteran's account of history.  
Significantly, the report indicated no other history of 
significant urological problems, apart from one incident in 
service.  This is plainly not the case, as is evidence by the 
veteran's service medical records showing many visits for 
genitourinary problems and a psychosomatic disorder.  In any 
case, the erectile dysfunction was found to be more likely 
than not a consequence of age and smoking.  The examiner then 
specifically opined against a military service contribution 
to the veteran's condition.

In February 2006, the veteran was accorded another VA 
genitourinary examination.  He brought some service medical 
records for review and pertinent medical and service history 
were discussed.  Physical examination noted a somewhat 
atrophic left testicle, but no other abnormalities.  After 
noting the veteran's continued complaint of erectile 
problems, the examiner indicated that the veteran may have 
some degree of erectile dysfunction.  However, the veteran's 
sexual performance is still within the normal range for a man 
his age.  The examiner then opined that it is more likely 
than not that the veteran's erectile dysfunction is a normal 
physiological consequence and that it is not related to any 
military experience sustained while on active duty.  Because 
of his use of the term "any" the Board construes this to be 
an all inclusive opinion, weighing against service related 
infectious, psychiatric, and herbicidal etiologies.  He 
further stated that he had no knowledge of a relationship 
between Agent Orange and sexual dysfunction.  He found the 
veteran to be performing at a reasonable level.

While the claims file was not reviewed at the time of the 
examination, the file was provided to the same examiner in 
June 2006.  Following a review of the claims file, the 
examiner issued an addendum wherein he offered no changes to 
his prior opinion.  He said that his prior February 2006 
opinion is reaffirmed.  This represents competent medical 
evidence supported by a full review of the veteran's claims 
file and history.  It is highly probative evidence in 
establishing both that the veteran has normal sexual function 
for his age and that any claimed impotence the veteran 
experiences is not attributable to military service.  There 
is no medical evidence of record that contradicts this 
opinion.

The veteran stated, in correspondence received in July 2003, 
that he was treated for impotence in service, was informed 
that he would continue to have this problem, and that it 
would increase in severity, to the point where he would lose 
all active functions.  The Court has held that a veteran's 
lay statements relating what a medical professional told him, 
filtered as they are through a layman's sensibilities, are 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence to support a claim.  See Warren v. 
Brown, 6 Vet. App. 4 (1993).  Therefore, the veteran's 
assertions as to the nexus, standing alone, do not provide a 
basis on which to grant his claims.  The veteran has also 
contended, in correspondence received in December 2003, that 
medical treatments for impotence have continued from service 
through the present time.  This is not shown by evidence of 
record that notes a 33 year gap of medical treatment for 
impotence.  

A letter from the veteran's pastor, L.G., indicates the 
veteran complains of impotency.  This is listed along with a 
string of PTSD related symptoms.  However, echoing the 
veteran's complaints is not competent medical evidence.  See 
Espiritu, supra.

In summary, a presumptive grant of service connection cannot 
not be established for impotence, notwithstanding the 
veteran's presumed exposure to herbicides.  In addition, 
service connection cannot be established on a direct basis 
because the preponderance of competent medical evidence is 
against the veteran's claim.  The veteran has normal sexual 
function for his age and any loss indicated by the veteran's 
subjective complaints is found not to be etiologically 
related to service, to include infectious, psychiatric, or 
herbicidal etiologies.

For these reasons and bases, the claim for service connection 
for impotence must be denied because the preponderance of the 
evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

Entitlement to service connection for impotence, claimed as 
due to herbicide exposure, is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


